OPINION
MORRISON, Judge.
This is a conviction for abortion; the punishment, two (2) years.
This conviction was affirmed by this Court in Thompson v. State, Tex.Cr.App., 493 S.W.2d 913 (1971). However, the Supreme Court of the United States, - U.S. -, 93 S.Ct. 1411, 35 L.Ed.2d 682, granted certiorari, vacated the judgment of the Court of Criminal Appeals, and remanded the cause to this Court for further proceedings in conformity with their opinion in Roe v. Wade, 410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973).
The opinion of the Supreme Court requires us to reverse and dismiss this cause.
The judgment of the trial court is reversed, and the prosecution is ordered dismissed.